                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

 MATTHEW R. BUROW,

                      Plaintiff,
                                                    Case No. 20-CV-579-JPS
 v.

 ERIK MIETHNER and RICHARD
 JACOBS,                                                           ORDER

                      Defendants.


1.     INTRODUCTION

       On April 8, 2020, Plaintiff Matthew R. Burow (“Plaintiff”) filed the

above-captioned case against Defendants Erik Miethner (“Miethner”) and

Richard Jacobs (“Jacobs”) (collectively, “Defendants”). (Docket #1). On June

16, 2020, Defendants moved to dismiss the case pursuant to Federal Rule of

Civil Procedure (“FRCP”) 12(b)(2) and (6) for lack of personal jurisdiction

and failure to state a claim upon which relief can be granted. (Docket #7).

That motion is fully briefed, and, for the reasons stated herein, the Court is

obliged to grant the motion and dismiss the case for lack of personal

jurisdiction.

2.     STANDARD OF REVIEW

       Under FRCP 12(b)(2), a party may move to dismiss on the ground

that the court lacks jurisdiction over him. Fed. R. Civ. P. 12(b)(2). The

plaintiff bears the burden of establishing personal jurisdiction when the

defendant contests it. N. Grain Mktg., LLC v. Greving, 743 F.3d 487, 491 (7th

Cir. 2014). However, in cases such as this one, where the matter is decided

on a motion to dismiss and without an evidentiary hearing, the plaintiff

“‘need only make out a prima facie case of personal jurisdiction.’” Id.


 Case 2:20-cv-00579-JPS Filed 03/16/21 Page 1 of 12 Document 20
(quoting Hyatt Int’l Corp. v. Coco, 302 F.3d 707, 713 (7th Cir. 2002)). “Personal

jurisdiction must be established separately with respect to each claim and

each defendant.” Jefferson Elec., Inc. v. Torres, No. 09-C-465, 2009 WL

4884379, at *1 (E.D. Wis. Dec. 10, 2009).

       Unlike some other challenges to a plaintiff’s complaint, when

questions of personal jurisdiction arise, the court may consider affidavits

and other evidence outside the pleadings. Purdue Research Found. v. Sanofi–

Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003). Indeed, the court can

“accept as true any facts contained in the defendant’s affidavits that remain

unrefuted by the plaintiff.” GCIU–Employer Ret. Fund v. Goldfarb Corp., 565

F.3d 1018, 1020 n.1 (7th Cir. 2009). Nevertheless, the court will “accept as

true all well-pleaded facts alleged in the complaint and resolve any factual

disputes in the affidavits in favor of the plaintiff.” Purdue, 338 F.3d at 782;

Felland v. Clifton, 682 F.3d 665, 672 (7th Cir. 2012).

3.     RELEVANT FACTS AND PROCEDURAL HISTORY

       Accepting the truth of Plaintiff’s well-pleaded allegations and

drawing all reasonable inferences in his favor, the relevant facts are as

follows. Plaintiff is an adult resident of the State of Wisconsin and a United

States citizen. (Docket #1 at 1). Defendants are Canadian citizens and

residents of Ontario, Canada. (Id.) On or about December 9, 2019,

Defendants entered into an “Option to Purchase Agreement” with Esteban

Sandoval Ortiz (the “Seller”) for the Hotel Flamingo Paradise in Costa Rica

(the “Property”). (Id. at 2). In December of 2019 and January 2020,

Defendants, acting through their consultant, Joyce Salazar (“Salazar”) of

J.E. Salazar & Associates (located in Washington, D.C.), contacted Plaintiff

by phone in Wisconsin to explore the possibility of Plaintiff investing in the

acquisition of the Property. (Id.) As a result of those discussions, Plaintiff


                           Page 2 of 12
 Case 2:20-cv-00579-JPS Filed 03/16/21 Page 2 of 12 Document 20
and Defendants entered into an “Investment Agreement.” (Id.) The

Investment Agreement makes no mention of Wisconsin and is not

governed by Wisconsin law. (Docket #1-3).

      Pursuant to the Investment Agreement, Plaintiff agreed to acquire a

60% interest in the Property in exchange for depositing $200,000 and

contributing an additional $150,000 for due diligence and the legal costs

associated with the purchase of the Property. (Docket #1 at 2). As confirmed

in the Investment Agreement, Plaintiff transferred $200,000 from his bank

in Wisconsin to BMO Harris Bank N.A. in Chicago to fund and satisfy

Defendants’ obligations to pay the Texas-based escrow agents as required

under an “Option to Purchase Agreement.” (Id. at 2–3; Docket #10 at 3).

Plaintiff also transferred $20,000 to Invicta Legal Group to cover

Defendants’ legal costs, as well as the remaining $130,000 directly to

Miethner via wire transfer on January 23, 2020. (Docket #1 at 3).

      Defendants and the Seller executed a “First Addendum” to the

Option to Purchase Agreement, which extended the term of the option and

closing date to March 31, 2020. (Id.) In February and March 2020,

Defendants conducted due diligence to evaluate whether to execute the

option. (Id.) Defendants provided the financial information they received

from the Seller to Plaintiff, along with the due diligence report that

Defendants obtained from their law firm, Invicta Legal Group. (Id.) Then,

on March 12, 2020, Miethner contacted Plaintiff to inform him that

Defendants needed Plaintiff to provide his bank statements for the last

three months, a reference letter from his bank, and his income tax returns

in order to prove the origin of the funds used to pay Defendants so that

$100,000 could be released to the Seller, as set forth in the First Addendum

to the Option to Purchase Agreement. (Id.)


                           Page 3 of 12
 Case 2:20-cv-00579-JPS Filed 03/16/21 Page 3 of 12 Document 20
       On March 20, 2020, after repeated demands by Plaintiff, Defendants

provided Plaintiff with a breakdown of how they had spent or allocated

Plaintiff’s $130,000 paid for due diligence costs. (Id.) Plaintiff asserts that

this breakdown revealed that Defendants had misappropriated and

misallocated the funds contributed by Plaintiff for expenses that were not

properly related to due diligence (e.g., the payment of “salaries” to

Defendants,    an   international   marketing    consultant,   an   executive

consultant, and a general manager). (Id. at 3–4). Plaintiff alleges that he

never agreed to pay such expenses. (Id. at 4).

       That same day, Miethner emailed Plaintiff requesting that Plaintiff

fund an additional $180,000 to extend the Option to Purchase another 90

days. (Id.) Plaintiff refused, citing concerns about the spending breakdown.

(Id.) On March 24, 2020, Miethner emailed Plaintiff to coordinate a

conference call to discuss the status of the Property. During a call on March

27, 2020, Defendants admitted there were open and unresolved due

diligence items and that they did not have funds necessary to close the

transaction or to extend the Option to Purchase. (Id.) The next day,

Defendants informed Plaintiff that they had told their attorney, without

Plaintiff’s permission, that he could take $80,000 of the funds being held in

the escrow account for attorney’s fees. (Id. at 5). Plaintiff then declined to

make further investment and soon after instructed Defendants to cancel the

Option to Purchase and refund Plaintiff. (Id.)

       When Defendants did not comply with Plaintiff’s requests, Plaintiff

delivered a “Notice of Termination and Escrow Refund” instructions and

asked that Defendants execute and deliver the notices to the Seller. (Id. at

6). Thereafter, Plaintiff sent several emails and text messages to Defendants

inquiring as to Defendants’ receipt and status of the instructions, to which


                           Page 4 of 12
 Case 2:20-cv-00579-JPS Filed 03/16/21 Page 4 of 12 Document 20
Defendants did not respond. (Id.) Plaintiff was able to confirm that the deal

had been cancelled, but he has not been able to contact Defendants. (Id.)

       On April 2, 2020, Plaintiff’s counsel in Costa Rica provided

documentation demonstrating that Defendants had authorized the release

of Plaintiff’s $100,000 Earnest Money deposit and that there were no funds

left in the escrow account. (Id.) Defendants had authorized the transfer of

$87,371.36 to Invicta Legal Group and released $1,000 to pay for escrow

account fees; the balance of the funds ($11,628.64) was released to Miethner.

(Docket #1-6). Plaintiff subsequently filed suit alleging the following:

(1) conversion; (2) misappropriation/civil theft; (3) breach of contract;

(4) breach of implied duty of good faith and fair dealing; and (5) unjust

enrichment. Defendants have moved to dismiss all claims against them.

4.     ANALYSIS

       Personal jurisdiction refers to a court’s power over parties, in

contrast to subject-matter jurisdiction, which is a court’s power over certain

types of claims. When, as here, a court exercises diversity jurisdiction over

a case, it will exercise personal jurisdiction over a nonresident defendant

only if a court of the state in which it sits could do so. Purdue, 338 F.3d at

779. This normally entails a two-part analysis, in which a court first asks

whether the state’s long-arm statute encompasses the defendant’s conduct,

and second, considers whether exercising personal jurisdiction would

comport with principles of due process. Id.

       4.1    Wisconsin’s Long-Arm Statute

       Plaintiff alleges that this Court has jurisdiction over Defendants

under Wisconsin Statute sections 801.05(4) and (5). (Docket #1 at 2). To

begin, in their motion to dismiss, Defendants argue that section 801.05(5)

does not support personal jurisdiction over either Defendant in this case.


                           Page 5 of 12
 Case 2:20-cv-00579-JPS Filed 03/16/21 Page 5 of 12 Document 20
(Docket #10 at 7–8). Plaintiff does not respond to this argument; thus,

Plaintiff waives the issue of whether section 801.05(5) supports personal

jurisdiction over Defendants. See Stransky v. Cummins Engine Co., 51 F.3d

1329, 1335 (7th Cir. 1995), as amended (Apr. 7, 1995) (“[W]hen presented with

a motion to dismiss, the non-moving party must proffer some legal basis to

support his cause of action . . . . The federal courts will not invent legal

arguments for litigants.”). The Court will now turn to whether jurisdiction

is proper under section 801.05(4).

       Section 801.05(4) permits a court to exercise personal jurisdiction:

       [i]n any action claiming injury to person or property within
       this state arising out of an act or omission outside this state by
       the defendant, provided in addition that at the time of the
       injury . . . [s]olicitation or service activities were carried on
       within this state by or on behalf of the defendant.

Wis. Stat. § 801.05(4). Defendants argue that this subsection is inapplicable

for two reasons: (1) Plaintiff’s claims sound in contract (not tort), and

(2) Defendants did not engage in solicitation or service activities in

Wisconsin. (Docket #10 at 9).

       “Wisconsin courts have held that Wis. Stat. § 801.05(4) requires a

tortious injury,” not a contract-based injury. Kinetic Co. v. BDO EOS

Svetovanje, d.o.o., 361 F. Supp. 2d 878, 883 (E.D. Wis. 2005). A plaintiff may

not rely on this provision if his claim does not arise under tort. See id. at

883–84 (holding that because a claim for unjust enrichment is “an equitable

claim” in relation to a contract, the plaintiff could not rely on section

801.05(4) for personal jurisdiction).

       As to his claims of breach of contract, breach of implied duty of good

faith and fair dealing, and unjust enrichment, Plaintiff provides neither

argument nor case law combatting Defendants’ motion to dismiss them for



                           Page 6 of 12
 Case 2:20-cv-00579-JPS Filed 03/16/21 Page 6 of 12 Document 20
not sounding in tort. Thus, Plaintiff waives these issues, and such claims

will be dismissed for lack of personal jurisdiction.

       Section 801.05(4) additionally requires that a defendant must carry

on—at the time of the injury—solicitation activities1 in Wisconsin.

“[S]omething more than isolated and fleeting encounters with the state of

Wisconsin are necessary to come within the statutory language [of

‘solicitation activities’].” Hous. Horizons, LLC v. Alexander Co., 606 N.W.2d

263, 266 (Wis. Ct. App. 1999). And “activities related to a single, isolated

transaction are insufficient to constitute solicitation and service activities.”

Id. at 267. “[A] defendant must be ‘engaged in some type of regular,

ongoing or repetitive activities in Wisconsin.’” Jefferson Elec., Inc. v. Torres,

No. 09-C-465, 2009 WL 4884379, at *3 (E.D. Wis. Dec. 10, 2009) (quoting

Hous. Horizons, LLC., 606 N.W.2d at 267).

       In the present case, Defendants’ only connection to Wisconsin was

through their dealings with Plaintiff. At the time of Plaintiff’s alleged

injury, Defendants were not carrying on “regular, ongoing or repetitive”

solicitation in Wisconsin. They did not work in Wisconsin, had never

travelled to Wisconsin, did not advertise or promote services in Wisconsin,

did not regularly solicit business or investments from Wisconsin, and did

not regularly engage with Wisconsin residents in real estate investments.

Their entire connection to Wisconsin was through Plaintiff via the

transaction leading to this suit.

       Plaintiff argues that, because Defendants sought additional

investments in the pursuit of acquiring the Property (which Plaintiff



       1 While § 801.05(4) confers jurisdiction over defendants if they participate
in solicitation or service activities, Plaintiff does not assert that Defendants
engaged in service activities.

                           Page 7 of 12
 Case 2:20-cv-00579-JPS Filed 03/16/21 Page 7 of 12 Document 20
refused), Defendants were engaged in activity outside of the transaction

leading to the suit, and “the fact that [Plaintiff] declined to make additional

investments . . . cannot benefit Defendants[].” (Docket #13 at 10). This

argument is unconvincing. The additional investments which Defendants

sought were related to the transaction upon which this suit is premised—

making them connected to the transaction. Plaintiff also alleges that

Defendants, through Salazar, engaged in additional solicitation when

Salazar discussed a separate investment opportunity on behalf of Jacobs’s

wife when he spoke on the phone with Plaintiff. While this communication

may be separate from the transaction underlying the suit, it does not

constitute “regular, ongoing or repetitive” solicitation. See Maplewood Grove,

LLC v. Johnson-Dulaney Builders, Inc., No. 08-C-0791, 2009 WL 10676357, at

*4 (E.D. Wis. Jan. 16, 2009) (“To engage in ‘solicitation or service activities,’

a defendant must engage in activities ‘beyond isolated and fleeting

contacts . . . . The term requires the defendant (or its representative) be

engaged in some type of regular, ongoing or repetitive activities in

Wisconsin.’” (quoting Hous. Horizons, LLC., 606 N.W.2d at 267)). Thus, this

Court cannot maintain personal jurisdiction over any of Plaintiff’s claims

under section 801.05(4).

       4.2    Due Process

       Even if Plaintiff’s claims were covered by section 801.05(4), personal

jurisdiction over Defendants would not comport with due process. The Due

Process Clause of the Fourteenth Amendment protects a defendant from

being haled into court in a state where he has no meaningful connections.

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 464 (1985). Due process

requires that, for personal jurisdiction to exist over a nonconsenting, out-

of-state defendant, the defendant must have “certain minimum contacts


                           Page 8 of 12
 Case 2:20-cv-00579-JPS Filed 03/16/21 Page 8 of 12 Document 20
with it such that the maintenance of the suit does not offend ‘traditional

notions of fair play and substantial justice.’” Int’l Shoe Co. v. State of Wash.,

Office of Unemployment Comp. & Placement, 326 U.S. 310, 316 (1945) (quoting

Milliken v. Meyer, 311 U.S. 457, 463 (1940)).

          There are two types of personal jurisdiction that can satisfy the

strictures of due process: general and specific. See Helicopteros Nacionales de

Colombia v. Hall, 466 U.S. 408, 414–16 (1984). General personal jurisdiction

requires that the defendant have “affiliations with the State [that] are so

‘continuous and systematic’ as to render [the defendant] essentially at home

in the forum State.” Daimler AG v. Bauman, 571 U.S. 117, 127 (2014) (quoting

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). If

such contacts exist, “the court may exercise personal jurisdiction over the

defendant even in cases that do not arise out of and are not related to the

defendant’s forum contacts.” Hyatt Int’l Corp. v. Coco, 302 F.3d 707, 713 (7th

Cir. 2002). Plaintiff does not contend that general personal jurisdiction

exists. (Docket #13 at 11).

          Specific personal jurisdiction, by contrast, exists where the suit

before the court arises from or relates to the defendant’s contacts with the

forum state. Helicopteros, 466 U.S. at 414; Int’l Shoe, 326 U.S. at 317–18. This

type of personal jurisdiction is more limited than general personal

jurisdiction. See Daimler, 571 U.S. at 127. Specific personal jurisdiction arises

only where the defendant’s contacts with the forum state “directly relate to

the challenged conduct or transaction.” Tamburo v. Dworkin, 601 F.3d 693,

702 (7th Cir. 2010). In assessing the existence of specific personal

jurisdiction, the court must examine the “relationship among the

defendant, the forum, and the litigation.” Shaffer v. Heitner, 433 U.S. 186, 204

(1977).


                           Page 9 of 12
 Case 2:20-cv-00579-JPS Filed 03/16/21 Page 9 of 12 Document 20
       For specific personal jurisdiction to exist, there must be “some act by

which the defendant purposefully avail[ed] itself of the privilege of

conducting activities within the forum State, thus invoking the benefits and

protections of its laws.” Hanson v. Denckla, 357 U.S. 235, 253 (1958); Burger

King Corp., 471 U.S. at 474–75. The defendant must have sufficient contacts

with the forum, related to the suit at bar, such that he “should reasonably

anticipate being haled into court [in the forum State]” on that suit. Burger

King Corp., 471 U.S. at 474. Importantly, a court “looks to the defendant’s

contacts with the forum State itself, not the defendant’s contacts with persons

who reside there.” Walden v. Fiore, 571 U.S. 277, 285 (2014) (emphasis

added). “[T]he plaintiff cannot be the only link between the defendant and

the forum. Rather, it is the defendant’s conduct that must form the

necessary connection with the forum State that is the basis for its

jurisdiction over him.” Id. (“[A] defendant’s contacts with the forum State

may be intertwined with his transactions or interactions with the plaintiff

or other parties. But a defendant’s relationship with a plaintiff or third

party, standing alone, is an insufficient basis for jurisdiction.”). In other

words, “[d]ue process requires that a defendant be haled into court in a

forum State based on his own affiliation with the State, not based on the

‘random, fortuitous, or attenuated’ contacts he makes by interacting with

other persons affiliated with the State.” Id. at 286 (quoting Burger King Corp.,

471 U.S. at 475). Specific personal jurisdiction is present only when “the

defendant’s suit-related conduct [creates] a substantial connection with the

forum State.” Walden, 571 U.S. at 284. To determine the affiliation with the

forum in a contract dispute, courts examine “prior negotiations,

contemplated future consequences, the terms of the contract, and the




                          Page 10 of 12
Case 2:20-cv-00579-JPS Filed 03/16/21 Page 10 of 12 Document 20
parties’ course of actual dealing.” Johnson v. Hartwell, 690 F. App’x 412, 413

(7th Cir. 2017).

       Here, the Investment Agreement—a one-page contract not involving

continuing obligations—contemplated an investment by Plaintiff in a

Costa-Rican property. The parties negotiated and executed the Investment

Agreement remotely, while Plaintiff was in Wisconsin, but nothing about

Wisconsin bore on the transaction. That Plaintiff’s payments to the

nonresidents were drawn from a Wisconsin bank does not mean

Defendants purposefully availed themselves of the privilege of conducting

business within Wisconsin. See Purdue, 338 F.3d at 781 (citing Burger King

Corp., 471 U.S. at 478) (“contracting with an out-of-state party alone cannot

establish automatically sufficient minimum contacts in the other party's

home forum”); Forret v. Davis, No. 17-CV-1440-JPS, 2017 WL 6501918, at *5

(E.D. Wis. Dec. 19, 2017) (finding that nothing about Wisconsin bore on the

contracts at issue where they made no mention of Wisconsin, they did not

rely on Wisconsin law, and the parties communicated by phone); N. Grain

Mktg., LLC, 743 F.3d at 489 (finding that the checks paid by the plaintiff to

the defendant drawn from an Illinois bank did not show the defendant

purposefully availed himself of conducting business in Illinois).

       Plaintiff could have been a resident of any state, and those

jurisdictions would have had the same connection to this action as

Wisconsin. Plaintiff is the only link between Defendants and Wisconsin—a

link insufficient to confer specific personal jurisdiction. See Walden, 571 U.S.

at 285; Advanced Tactical Ordnance Sys., LLC v. Real Action Paintball, Inc., 751

F.3d 796, 802 (7th Cir. 2014) (“[A]fter Walden there can be no doubt that the

plaintiff cannot be the only link between the defendant and the forum.”).

Burow’s    presence    in   Wisconsin    during    phone    calls   and   email


                          Page 11 of 12
Case 2:20-cv-00579-JPS Filed 03/16/21 Page 11 of 12 Document 20
correspondence is incidental and “nothing more than fortuitous.” Forret,

2017 WL 6501918, at *5. Accordingly, this Court cannot maintain personal

jurisdiction over Defendants without running afoul of due process.

5.    CONCLUSION

      Defendants’ conduct does not qualify under Wisconsin’s long-arm

statute to allow this Court to maintain personal jurisdiction over them.

Additionally, Defendants lack sufficient contacts with Wisconsin for

personal jurisdiction to comport with due process. The Court need not

address Defendants’ argument to dismiss Plaintiff’s conversion claim for

failure to state a claim. The Court must grant Defendants’ motion to dismiss

for lack of personal jurisdiction, and this action will be dismissed without

prejudice.

      Accordingly,

      IT IS ORDERED that Defendants Erik Miethner and Richard

Jacobs’s motion to dismiss (Docket #7) be and the same is hereby

GRANTED; and

      IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED without prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 16th day of March, 2021.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                           Page 12 of 12
 Case 2:20-cv-00579-JPS Filed 03/16/21 Page 12 of 12 Document 20
